 


109 HJ 34 IH: Proposing an amendment to the Constitution of the United States relative to taxing the people of the United States progressively.
U.S. House of Representatives
2005-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IA 
109th CONGRESS 
1st Session 
H. J. RES. 34 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2005 
Mr. Jackson of Illinois introduced the following joint resolution; which was referred to the Committee on the Judiciary 
 
JOINT RESOLUTION 
Proposing an amendment to the Constitution of the United States relative to taxing the people of the United States progressively. 
 
 
That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States: 
 — 
1.The Congress of the United States shall tax all persons progressively in proportion to the income which they respectively enjoy under the protection of the United States.
2.The Congress shall have power to enforce and implement this article by appropriate legislation.  . 
 
